COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Brian Kenneth Bullock v. The State of Texas

Appellate case number:   01-22-00076-CR

Trial court case number: 1610898

Trial court:             184th District Court of Harris County

        Appellant’s brief was originally due on May 11, 2022. Two motions for extension were
filed and granted. When the last motion was granted, the Court noted that no further extensions
would be granted. On August 1, 2022, appellant filed a third motion for extension and on
September 6, 2022, appellant filed a third motion for extension.
        The third motion for extension is denied as moot and the fourth motion for extension is
denied. Appellant is ordered to file his brief on or before September 13, 2022 or the Court will
remand to the trial court for a hearing to determine why counsel has failed to file a brief. No
further motions for extension will be entertained.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: __September 8, 2022____